DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species III; Figures 7-13 and claims 1-20 in the reply filed on 06/16/2022 is acknowledged.  Since applicant does not elect the restriction/election with or without traverse, nor provide argument with the traversal.  Examiner is hereby presume applicant elected without traverse
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Drawings
The drawings are objected to because Figs. 7-9 and 13 are too faint (i.e. grayscale) for publication or reproduction.  Each of the figures mentioned above need to be replaced with black and white drawings.  See MPEP §608.02(VII)(B).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele et al (9,696,489).
As to claim 1, Steel discloses a carrying case (100) comprising: an outer container (108) having a plurality of side walls (120) extending from a lower support (116); an outer lid (104) at least partially removably coupled with the plurality of side walls and positioned opposite the lower support (126), each of the side walls, lower support and outer lid having an inner surface and an outer surface, the inner surfaces of the side walls, lower support and outer lid defining an interior space within the case (Figure 2); and a plurality of first attachment means (140) extending from at least two opposing side wall inner surfaces; and a removable inner tray (136b and 136d)  having: a plurality of inserts (insert recess for tools), the plurality of inserts configured to fit within the interior space of the outer container (Figure 2, the insert 136b and 136d place within the inner compartment of lower support 126); and a plurality of second attachment means (252) extending from the plurality of inserts, each of the second attachment means positioned to correspond with locations of the first attachment means such that the first and second attachment means are engaged when the inner tray is positioned within the interior space of the case (Figure 2).  
Claims 1, 4-5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson (6,153,237).
As to claim 1, Ferguson discloses a carrying case (10) comprising: an outer container (20) having a plurality of side walls (70 and 80) extending from a lower support (60); an outer lid (30) at least partially removably coupled with the plurality of side walls and positioned opposite the lower support (60), each of the side walls, lower support and outer lid having an inner surface and an outer surface, the inner surfaces of the side walls, lower support and outer lid defining an interior space within the case (Figure 1); and a plurality of first attachment means (300) extending from at least two opposing side wall inner surfaces; and a removable inner tray (40 and 50)  having: a plurality of inserts (insert recess 170, 180), the plurality of inserts configured to fit within the interior space of the outer container (Figure 3, the insert  place within the inner compartment of the outer container 20); and a plurality of second attachment means (270) extending from the plurality of inserts, each of the second attachment means positioned to correspond with locations of the first attachment means such that the first and second attachment means are engaged when the inner tray is positioned within the interior space of the case (Figure 3 and 4).
As to claim 4, Ferguson discloses the outer container is composed of thermoplastic or metals (column 4, lines 54-59).
As to claim 5, Ferguson further discloses the polymeric material is plastic (thermoplastic material).
As to claim 7, Ferguson further discloses that inner surface of the side walls, lower support and outer lid are water -resistant and shed resistant (thermoplastic material and metal are all water resistant and shed resistant).
As to claim 8, Ferguson further discloses that the outer surface of the outer container is constructed of a water resistant material (metal is water resistant and shed resistant).
As to claim 9, Ferguson further discloses an outer handle (21 and 22)( coupled to the outer surface of the outer container (20).
Claims 1, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogil (6,238,091).
As to claim 1, Mogil discloses a carrying case (Figure 1) comprising: an outer container (20) having a plurality of side walls (28, 30, 32, 34) extending from a lower support (26); an outer lid (46) at least partially removably coupled with the plurality of side walls and positioned opposite the lower support (26), each of the side walls, lower support and outer lid having an inner surface and an outer surface, the inner surfaces of the side walls, lower support and outer lid defining an interior space within the case (Figure 1); and a plurality of first attachment means (attachment  56 and 60) extending from at least two opposing side wall inner surfaces (zipper at the front side and fastener strip 60 at the back side); and a removable inner tray (10)  having: a plurality of inserts (insert recess compartment), the plurality of inserts configured to fit within the interior space of the outer container (Figure 1, the insert 20 the inner compartment of the container ); and a plurality of second attachment means (zipper 141, 144, 143 and rear attachment 142) extending from the plurality of inserts, each of the second attachment means positioned to correspond with locations of the first attachment means such that the first and second attachment means are engaged when the inner tray is positioned within the interior space of the case (Figure 1).  
As to claim 9, Mogil further comprises an outer handle coupled to the outer surface of the outer container (78 and 80).
As to claim 10, Mogil further comprises a carrying strap (79) coupled to the outer surface of the outer container (78 and 80).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (6,153,237) in view of Stoeffler (5,174,453).
As to claim 6, Ferguson does not specifically discloses the metal is selected from aluminum and stainless steel.  Nevertheless, Stoeffler discloses a tray system with an outer container (12), outer lid (60), removable inner tray (40) with attachment means (50) attached to other attachment means (52) at the outer container.  The tray system 10 is made of anodized aluminum (column 4, lines 23-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container  of Ferguson with anodized aluminum material as taught by Stoeffler to provide more corrosion resistant than normal metal.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mogil (6,238,091) in view of Korczak (2011/0049138).
As to claim 3, Mogil further discloses the outer lid is coupled with the plurality of side walls by a zipper (48), but does not disclose the zipper is a water-resistant zipper.  However, Korczak discloses a bag a lid (20) the lid  further comprises water-resistant  zipper (22, [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the zipper of Mogil with water-resistant zipper (22) as taught by Korczak to prevent water leak out or into the container.
Allowable Subject Matter
Claims 12-20 are allowed.
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736